UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 oTransition Report Pursuantto Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period fromto Commission file number 1-9735 BERRY PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 77-0079387 (State of incorporation or organization) (I.R.S. Employer Identification Number) 5201 Truxtun Avenue, Suite 300 Bakersfield, California 93309 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(661) 616-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x As of October 15, 2007, the registrant had 42,336,198 shares of Class A Common Stock ($.01 par value) outstanding. The registrant also had 1,797,784 shares of Class B Stock ($.01 par value) outstanding on October 15, 2007 all of which is held by an affiliate of the registrant. 1 BERRY PETROLEUM COMPANY THIRD QUARTER 2-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Balance Sheets at September 30, 2007 and December 31, 2006 3 Unaudited Condensed Statements of Income for the Three Month Periods Ended September 30, 2007 and 2006 4 Unaudited Condensed Statements of Comprehensive Income for the Three Month Periods Ended September 30, 2007 and 2006 4 Unaudited Condensed Statements of Income for the Nine Month Periods Ended September 30, 2007 and 2006 5 Unaudited Condensed Statements of Comprehensive Income for the Nine Month Periods Ended September 30, 2007 and 2006 5 Unaudited Condensed Statements of Cash Flows for the Nine Month Periods Ended September 30, 2007 and 2006 6 Notes to Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 2 BERRY PETROLEUM COMPANY Unaudited Condensed Balance Sheets (In Thousands, Except Share Information) September 30,2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 191 $ 416 Short-term investments 660 665 Accounts receivable 77,320 67,905 Deferred income taxes 14,989 - Fair value of derivatives 6,703 7,349 Assets held for sale 662 8,870 Prepaid expenses and other 13,581 13,604 Total current assets 114,106 98,809 Oil and gas properties (successful efforts basis), buildings and equipment, net 1,237,921 1,080,631 Fair value of derivatives 1,048 2,356 Other assets 15,526 17,201 $ 1,368,601 $ 1,198,997 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 94,287 $ 69,914 Property acquisition payable - 54,400 Revenue and royalties payable 36,103 45,845 Accrued liabilities 26,051 20,415 Line of credit 4,500 16,000 Fair value of derivatives 42,799 8,084 Other current liabilities 1,335 745 Total current liabilities 205,075 215,403 Long-term liabilities: Deferred income taxes 143,320 103,515 Long-term debt 435,000 390,000 Abandonment obligation 32,386 26,135 Other long-term liabilities 9,371 1,437 Fair value of derivatives 46,329 34,807 666,406 555,894 Shareholders' equity: Preferred stock, $.01 par value, 2,000,000 shares authorized; no shares outstanding - - Capital stock, $.01 par value: Class A Common Stock, 100,000,000 shares authorized; 42,329,886 shares issued and outstanding (42,098,551 in 2006) 423 421 Class B Stock, 3,000,000 shares authorized;1,797,784 shares issued and outstanding (liquidation preference of $899) 18 18 Capital in excess of par value 60,449 50,166 Accumulated other comprehensive loss (48,410 ) (19,977 ) Retained earnings 484,640 397,072 Total shareholders' equity 497,120 427,700 $ 1,368,601 $ 1,198,997 The accompanying notes are an integral part of these financial statements. 3 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Income Three Month Periods Ended September 30, 2007 and 2006 (In Thousands, Except Per Share Data) Three months ended September 30, 2007 2006 REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 118,733 $ 116,168 Sales of electricity 12,241 12,592 Gain on sale of assets 1,418 - Interest and other income, net 1,108 603 133,500 129,363 EXPENSES Operating costs – oil and gas production 33,995 30,950 Operating costs – electricity generation 9,760 11,198 Production taxes 4,344 5,286 Depreciation, depletion & amortization - oil and gas production 23,356 17,974 Depreciation, depletion & amortization - electricity generation 938 825 General and administrative 9,333 9,419 Interest 4,326 2,707 Dry hole, abandonment, impairment and exploration 5,175 527 91,227 78,886 Income before income taxes 42,273 50,477 Provision for income taxes 15,418 19,103 Net income $ 26,855 $ 31,374 Basic net income per share $ .61 $ .71 Diluted net income per share $ .60 $ .70 Dividends per share $ .075 $ .095 Weighted average number of shares of capital stock outstanding used to calculate basic net income per share 44,112 43,907 Effect of dilutive securities: Equity based compensation 772 654 Director deferred compensation 118 104 Weighted average number of shares of capital stock used to calculate diluted net income per share 45,002 44,665 Unaudited Condensed Statements of Comprehensive Income Three Month Periods Ended September 30, 2007 and 2006 (In Thousands) Net income $ 26,855 $ 31,374 Unrealized gains (losses) on derivatives, net of income taxes of ($7,027) and $28,188, respectively (10,541 ) 42,282 Reclassification of realized (gains) losses included in net income, net of income taxes of $1,411 and ($1,178), respectively 2,116 (1,767 ) Comprehensive income $ 18,430 $ 71,889 The accompanying notes are an integral part of these financial statements. 4 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Income Nine Month Periods Ended September 30, 2007 and 2006 (In Thousands, Except Per Share Data) Nine months ended September 30, 2007 2006 REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 333,933 $ 328,742 Sales of electricity 40,704 39,476 Gain on sale of assets 51,816 - Interest and other income, net 3,754 1,898 430,207 370,116 EXPENSES Operating costs – oil and gas production 103,330 83,763 Operating costs – electricity generation 35,014 36,155 Production taxes 12,297 11,891 Depreciation, depletion & amortization - oil and gas production 65,478 47,333 Depreciation, depletion & amortization - electricity generation 2,661 2,526 General and administrative 29,291 25,610 Interest 13,593 6,745 Commodity derivatives - (736 ) Dry hole, abandonment, impairment and exploration 9,342 11,070 271,006 224,357 Income before income taxes 159,201 145,759 Provision for income taxes 61,534 56,930 Net income $ 97,667 $ 88,829 Basic net income per share $ 2.22 $ 2.02 Diluted net income per share $ 2.18 $ 1.98 Dividends per share $ .225 $ .225 Weighted average number of shares of capital stock outstanding used to calculate basic net income per share 44,020 43,982 Effect of dilutive securities: Equity based compensation 701 792 Director deferred compensation 115 101 Weighted average number of shares of capital stock used to calculate diluted net income per share 44,836 44,875 Unaudited Condensed Statements of Comprehensive Income Nine Month Periods Ended September 30, 2007 and 2006 (In Thousands) Net income $ 97,667 $ 88,829 Unrealized gains (losses) on derivatives, net of income taxes of ($19,484) and $1,223, respectively (29,226 ) 1,834 Reclassification of realized (gains) losses included in net income, net of income taxes of $529 and ($3,534), respectively 793 (5,301 ) Comprehensive income $ 69,234 $ 85,362 The accompanying notes are an integral part of these financial statements. 5 BERRY PETROLEUM COMPANY Unaudited Condensed Statements of Cash Flows Nine Month Periods Ended September 30, 2007 and 2006 (In Thousands) Nine months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 97,667 $ 88,829 Depreciation, depletion and amortization 68,139 49,858 Dry hole and impairment 8,725 6,965 Commodity derivatives 804 (264 ) Stock-based compensation expense 5,437 3,563 Deferred income taxes 53,162 44,410 Gain on sale of oil and gas properties (51,816 ) - Other, net 750 1,749 Cash paid for abandonment (660 ) (569 ) Increase in current assets other than cash, cash equivalents and short-term investments (10,785 ) (17,996 ) Increase in current liabilities other than book overdraft, line of credit, property acquisition payable and fair value of derivatives 13,116 8,600 Net cash provided by operating activities 184,539 185,145 Cash flows from investing activities: Exploration and development of oil and gas properties (206,240 ) (185,773 ) Property acquisitions (56,167 ) (210,126 ) Additions to vehicles, drilling rigs and other fixed assets (2,944 ) (18,302 ) Proceeds from sale of asset 68,432 - Capitalized interest and other (13,160 ) (5,600 ) Net cash used in investing activities (210,079 ) (419,801 ) Cash flows from financing activities: Proceeds from issuance of line of credit 285,150 241,750 Payment of line of credit (296,650 ) (232,750 ) Proceeds from issuance of long-term debt 179,300 324,700 Payment of long-term debt (134,300 ) (90,700 ) Dividends paid (10,036 ) (9,889 ) Change in book overdraft (2,995 ) 10,196 Repurchase of shares of common stock - (15,766 ) Proceeds from stock option exercises 3,051 2,559 Excess tax benefit and other 1,795 2,918 Net cash provided by financing activities 25,315 233,018 Net decrease in cash and cash equivalents (225 ) (1,638 ) Cash and cash equivalents at beginning of year 416 1,990 Cash and cash equivalents at end of period $ 191 $ 352 Supplemental non-cash activity: Increase (decrease) in fair value of derivatives: Current (net of income taxes of ($13,820) and $1,491, respectively) $ (20,731 ) $ 2,237 Non-current (net of income taxes of ($5,135) and ($3,803), respectively) (7,702 ) (5,704 ) Net decrease to accumulated other comprehensive income $ (28,433 ) $ (3,467 ) The accompanying notes are an integral part of these financial statements. 6 BERRY PETROLEUM COMPANY Notes to the Unaudited Condensed Financial Statements 1. General All adjustments which are, in the opinion of Management, necessary for a fair statement of Berry Petroleum Company’s (the “Company”) financial position at September 30, 2007 and December31, 2006 and results of operations for the three and nine month periods ended September 30, 2007 and 2006 and cash flows for the nine month periods ended September 30, 2007 and 2006 have been included. All such adjustments are of a normal recurring nature. The results of operations and cash flows are not necessarily indicative of the results for a full year. The accompanying unaudited condensed financial statements have been prepared on a basis consistent with the accounting principles and policies reflected in the December31, 2006 financial statements. The December 31, 2006 Form 10-K and the March 31, 2007 and June 30, 2007 Form 10-Qs should be read in conjunction herewith. The year-end condensed balance sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Our cash management process provides for the daily funding of checks as they are presented to the bank. Included in accounts payable at September 30, 2007 and December 31, 2006 is $14.2 million and $17.2 million, respectively, representing outstanding checks in excess of the bank balance (book overdraft). In December2004, Statement of Financial Accounting Standards (SFAS) No.123(R), Share-Based Payment, was issued which establishes standards for transactions in which an entity exchanges its equity instruments for goods or services. We adopted this statement beginning January1, 2006.This standard requires us to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. The adoption of SFAS No.123(R) using the modified prospective method did not have a material impact on our condensed financial statements for the year ended December 31, 2006.We previously adopted the fair value recognition provisions of SFAS No.123, Accounting for Stock-Based Compensation effective January1, 2004. The modified prospective method was selected as described in SFAS No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure. The adoption of SFAS No.123(R)did not have a material impact on ourcondensed financial statements as we previously applied the provisions of SFAS No.123. 2. Recent Accounting Developments In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, Accounting for Income Taxes. This interpretation requires that realization of an uncertain income tax position must be “more likely than not” (i.e. greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements. Further, this interpretation prescribes the benefit to be recorded in the financial statements as the amount most likely to be realized assuming a review by tax authorities having all relevant information and applying current conventions. This interpretation also clarifies the financial statement classification of tax-related penalties and interest and sets forth new disclosures regarding unrecognized tax benefits. This interpretation is effective for fiscal years beginning after December15, 2006, and we adopted this interpretation in the first quarter of 2007. See Note 5. In September 2006, SFAS No.157, Fair Value Measurements was issued by the FASB. This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS No.157 will become effective for our fiscal year beginning January 1, 2008, and should not have a material effect on our financial statements. In September 2006, Staff Accounting Bulletin (“SAB”) No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements was issued by the Securities and Exchange Commission. Registrants must quantify the impact on current period financial statements of correcting all misstatements, including both those occurring in the current period and the effect of reversing those that have accumulated from prior periods. This SAB wasadoptedat December 31, 2006. The adoption of SABNo.108 had no effect on our financial position or on the results of our operations. In April 2007, the FASB issued a FASB Staff Position to amend FASB Interpretation 39, Offsetting Amount Related to Certain Contracts. FIN 39-1 states that a reporting entity that is party to a master netting arrangement can offset fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) against fair value amounts recognized for derivative instruments that have been offset under the same master netting arrangement in accordance with paragraph 10 of Interpretation 39. FIN 39-1 will become effective for our fiscal year beginning January 1, 2008 and will have no effect on our financial statements as we do not post collateral under our hedging agreements. 7 BERRY PETROLEUM COMPANY Notes to the Unaudited Condensed Financial Statements 2. Recent Accounting Developments (Cont’d) In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits an entity to measure certain financial assets and financial liabilities at fair value. The objective of SFAS No. 159 is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different attributes, without having to apply complex hedge accounting provisions. Under SFAS No. 159, entities that elect the fair value option (by instrument) will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option election is irrevocable, unless a new election date occurs. SFAS No. 159 establishes presentation and disclosure requirements to help financial statement users understand the effect of the entity’s election on its earnings, but does not eliminate disclosure requirements of other accounting standards. Assets and liabilities that are measured at fair value must be displayed on the face of the balance sheet. This statement is effective beginning January 1, 2008 and should not have a material effect on our financial statements. 3. Hedging The related cash flow impact of all of our hedges is reflected in cash flows from operating activities. At September 30, 2007, our net fair value of derivatives liability was $81.4 million as compared to $33.2 million at December 31, 2006 which reflects increases in commodity prices in the period. At September 30, 2007, Accumulated Other Comprehensive Loss consisted of $48.4 million, net of tax, of unrealized losses from our crude oil and natural gas swaps and collars that qualified for hedge accounting treatment at September 30, 2007. Deferred net losses recorded in Accumulated Other Comprehensive Loss at September 30, 2007 and subsequent marked-to-market changes in the underlying hedging contracts are expected to be reclassified to earnings over the life of these contracts. Our liability is primarily related to the time value of the underlying instruments and based on current prices the amount expected to be reclassified to earnings over the next 12 months is approximately $30 million before tax. In February 2007, we converted 2,000 Bbl/D of our 2007 oil collars beginning on March 1, 2007 to a swap with a strike price of $60 West Texas Intermediate (WTI). Additionally, we entered into the following oil swaps and oil collars during the nine months ended September 30, 2007: · oil swaps for 1,000 Bbl/D at $64.55 from July 2007 through December 2007 · oil swaps for 260 Bbl/D at $74 for calendar year 2008 · oil swaps for 240 Bbl/D at $71.50 for calendar year 2009 · oil collars for 1,000 Bbl/D at $60 floor and $75 ceiling prices for calendar year 2010 · oil collars for 1,000 Bbl/D at $65.15 floor and $75 ceiling prices for calendar year 2010 · oil collars for 1,000 Bbl/D at $65.50 floor and $78.50 ceiling prices for calendar year 2010 · oil collars for 1,000 Bbl/D at $70 floor and $75.85 ceiling prices from July to December 2007 · oil collars for 1,000 Bbl/D at $70 floor and $76.70 ceiling prices for calendar year 2008 These hedges have been designated as cash flow hedges in accordance with SFAS No. 133,
